Exhibit 10.24

CARRIAGE SERVICES, INC.

(“Carriage”)

Director Compensation Policy

(Revised March 5, 2012)

 

1. Definitions.

A. Independent Director – Any Carriage director who meets the independence
requirements of the New York Stock Exchange (or such other exchange or quotation
system upon which the shares of its Common Stock are listed or quoted).

B. Management Director—Any Carriage director who does not qualify as an
Independent Director. No Management Director shall receive compensation pursuant
to this policy.

 

2. Retainer.

A. Generally. Each Independent Director is entitled to an annual retainer of
$40,000, payable in quarterly installments of $10,000 each at the end of each
quarter. The amount of the retainer is subject to proration if the individual is
an Independent Director eligible to receive the retainer for less than the full
period in question.

B. Lead Director. The Lead Director shall be entitled to an annual retainer of
$115,000, payable in quarterly installments of $28,750 each at the end of each
quarter. The amount of the retainer is subject to proration if the individual is
a Lead Director eligible to receive the retainer for less than the full period
in question.

C. Audit Committee Chair. The Chair of the Audit Committee will receive an
annual retainer of $17,500.

D. Other Committee Chair. The Chair of each of the Corporate
Governance/Nominating Committee, Compensation Committee, and Executive Committee
will receive an annual retainer of $15,000.

E. Annual retainers (B, C & D) shall be payable on the date set by the
Compensation Committee at their first meeting of each year for the services
provided during the succeeding 12 months.

 

3. Attendance at Board Meetings.

A. Attendance at Full Board Meetings. Each Independent Director will receive
$2,000 per regular or special meeting of the full Board of Directors attended in
person or by telephone.

Director Compensation Policy

Applicable 3/5/2012

 

Page 1 of 2



--------------------------------------------------------------------------------

B. Attendance at Committee Meetings.

 

  i. Audit Committee. The Audit Committee Chairman and each member will receive
$2,000 for each regular or special meeting of the Audit Committee attended in
person or by telephone.

 

  ii. Other Committees. For the Corporate Governance/Nominating Committee, and
Compensation Committee, each Committee Chairman and each member will receive
$1,600 for each regular or special meeting attended in person or by telephone.
For the Executive Committee, the Independent Committee Chairman and each
Independent member will receive $2,000 for each regular or special meeting
attended in person or by telephone.

C. Reimbursement. All Directors are entitled to be reimbursed for reasonable
out-of-pocket travel and lodging expenses in attending Board meetings (full and
Committee) in person, in accordance with Carriage’s travel and entertainment
policies.

D. All meeting fees and reimbursement shall be made at the end of the quarter in
which the meeting was held and the request for reimbursement made.

 

4. Stock Grant Upon New Directorship. Any new Independent Director will receive
upon admission to the Board a grant of $100,000 in restricted shares of
Carriage’s Common Stock, $.01 par value (“Common Stock”). The number of shares
of such Common Stock shall be determined by dividing the $100,000 by the closing
price of Carriage’s Common Stock on the date of grant, which shall be the date
of admission to the Board. Such Common Stock, shall vest (based on continued
service on the Board) 50% immediately and 25% on the first and second
anniversaries of admission.

 

5. Annual Stock Grants. At the close of business on the date of the annual
meeting, each Independent Director will receive a grant of $75,000 in restricted
shares of Carriage’s Common Stock, $.01 par value (“Common Stock”). The number
of shares of such Common Stock shall be determined by dividing the $75,000 by
the closing price of Carriage’s Common Stock on the date of grant, subject to
the terms and conditions of any incentive plan adopted by Carriage and approved
by its stockholders that provide for such grants (“Incentive Plan”).

 

6. Registration. It is intended that Common Stock issued under Paragraphs 4 or 5
hereof will be registered under federal and state securities laws in accordance
with any Registration Statement which is filed and becomes effective in
connection with any Incentive Plan under which such Common Stock is issued.

 

7. Effectiveness. This Policy becomes effective immediately and applies to
meetings attended March 5, 2012 and thereafter.

Director Compensation Policy

Applicable 3/5/2012

 

Page 2 of 2